In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00232-CR



         DEANDRE J. CHANDLER, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 3rd District Court
               Anderson County, Texas
            Trial Court No. 3CR-17-33201




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Stevens
                                    MEMORANDUM OPINION

        Deandre J. Chandler was convicted in Anderson County 1 of assault on a public servant.

See TEX. PENAL CODE ANN. § 22.01 (Supp.). He was represented by appointed counsel after the

trial court found him indigent. Chandler was sentenced to eighteen years’ imprisonment and was

ordered to pay a $10,000.00 fine and $354.00 in court costs. Following Chandler’s conviction, the

district clerk’s bill of costs contained a notation that “COURT APPOINTED ATTORNEYS FEES

MAY BE ADDED AT A LATER DATE.”

        On appeal, Chandler argues that the bill of costs should be modified to delete the note

stating that fees for his court-appointed attorney can be added later because there is no evidence

in the record reflecting a material change in Chandler’s financial circumstances since the trial court

appointed counsel. The State concedes this issue. Because the record contains no evidence of a

change in Chandler’s financial circumstances after the finding of his indigency, we modify the

trial court’s bill of costs by striking the language that attorney fees can be added later. With that

modification to the bill of costs, we affirm the trial court’s judgment.

        Under Article 26.05(g) of the Texas Code of Criminal Procedure, a trial court has the

authority to order the reimbursement of court-appointed attorney fees only if “the court determines

that a defendant has financial resources that enable him to offset in part or in whole the costs of

the legal services provided, including any expenses and costs.” TEX. CODE CRIM. PROC. ANN. art.

26.05(g) (Supp.). “[T]he defendant’s financial resources and ability to pay are explicit critical



1
 Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001. We follow the precedent of
the Twelfth Court of Appeals in deciding this case. See TEX. R. APP. P. 41.3.
                                                        2
elements in the trial court’s determination of the propriety of ordering reimbursement of costs and

fees” of legal services provided. Armstrong v. State, 340 S.W.3d 759, 765–66 (Tex. Crim. App.

2011) (quoting Mayer v. State, 309 S.W.3d 552, 556 (Tex. Crim. App. 2010)). “A defendant who

is determined by the court to be indigent is presumed to remain indigent for the remainder of the

proceedings in the case unless a material change in the defendant’s financial circumstances

occurs.” TEX. CODE CRIM. PROC. ANN. art. 26.04(p) (Supp.). Since there is no finding of the

ability of Chandler to pay them, the statement in the bill of costs 2 that attorney fees could later be

assessed or imposed was erroneous. See Cates v. State, 402 S.W.3d 250, 252 (Tex. Crim. App.

2013); see also Mayer v. State, 309 S.W.3d 552 (Tex. Crim. App. 2010); Martin v. State, 405
S.W.3d 944, 946–47 (Tex. App.—Texarkana 2013, no pet.).

         Accordingly, we modify the trial court’s bill of costs by deleting the language stating

“COURT APPOINTED ATTORNEYS FEES MAY BE ADDED AT A LATER DATE” and

affirm the trial court’s judgment.




                                                       Scott E. Stevens
                                                       Justice

Date Submitted:            March 6, 2020
Date Decided:              March 9, 2020

Do Not Publish



2
“[A]ttorney fees as set forth in a certified bill of costs are effective whether or not incorporated by reference in the
written judgment.” Armstrong, 340 S.W.3d at 767.
                                                           3